Citation Nr: 0844173	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-22 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for night vision loss.

2.  Entitlement to a compensable initial rating for residual 
scar, incision and drainage abscess, left buttocks, claimed 
as cyst on the buttock.


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from January 1984 through 
January 1987, and from December 1987 through March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for night vision 
loss, and a compensable initial rating for residual scar, 
incision and drainage abscess, left buttocks.  These issues 
were remanded in March 2008 for the reasons noted below.

Scar
The veteran's service medical records document the October 
1986 incision and drainage of an abscess on the veteran's 
left buttock. Since then, and during the course of this 
appeal, there has been no examination of the area of the 
incision to determine severity of the scar left from that 
procedure. There has been no analysis of the nature of the 
scar itself or of whether it leaves the affected body part 
functionally impaired. This matter was remanded so that the 
veteran could be afforded a VA examination of the service-
connected scar.

Night Vision Loss
The veteran was afforded a VA eye examination for this claim 
in April 2003. The veteran described his problems with vision 
at night, including photophobia and glare in the right eye. 
Physical examination confirmed "significant photophobia in 
the right eye, which was not preset in the left eye during 
the Slit-lamp examination." The examiner diagnosed subjective 
complaints of photophobia and glare in the right eye, more 
symptomatic at night particularly while driving with oncoming 
headlights. There was no nexus opinion in the examination 
report. The veteran claims that these symptoms began in 
approximately 1984 in service. See January 2003 claim. This 
matter was remanded for an addendum from the April 2003 
examiner or any other competent VA examiner. The addendum was 
to include a nexus opinion with regard to the veteran's 
currently diagnosed photophobia and glare in the right eye, 
based upon a review of the record.

A review of the claims folder reveals that neither of the 
ordered examinations took place.  The Board reviewed the file 
closely to confirm that the veteran was reasonably notified 
of the examinations.  The claims folder contains a notice 
letter addressed to the veteran for a June 21, 2008, eye 
examination.  The only date at the top of the letter is June 
23, 2008.  Thus, it appears that the veteran was mailed a 
letter notifying him of an examination that was to take place 
two days before.  This is the only assumption the Board can 
make based upon what is in the claims folder.  There is no 
notice letter at all for a skin examination.  The only 
further evidence of the scheduling of any examinations is the 
print-out entitled "Future C & P Appointments."  This 
document shows that skin and eye examinations were 
"Requested on May 24, 2008 @ 14:10:18 by APPEALS MANAGEMENT 
CENTER - Open."  There are no further notations showing that 
the veteran failed to appear to any examination scheduled.  

The only assumption the Board can make is that the veteran 
was not properly notified, in a timely fashion, of the eye 
examination and that he was never scheduled for the skin 
examination.  This is clearly non-compliant with the March 
2008 Board remand.  If any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken. While the Board 
regrets the delay, another remand is required. See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA skin 
examination, and/or any other relevant 
examination to determine the current 
severity of his service connected residual 
scar, incision and drainage abscess, left 
buttocks. The examiner should summarize 
the severity of the scar itself, as well 
as the functional impairment of the left 
buttock as a result.

The veteran should be properly notified in 
writing, in a timely fashion, of the date, 
time, and place of the examination.  A 
copy of any notice letter, including the 
date on which the notice was sent to the 
veteran, should be placed in the claims 
folder.  If the veteran fails to appear 
following proper, timely, notice of the 
examination, this should be clearly stated 
in the claims folder.

2.  Obtain an addendum to the April 2003 
VA eye examination, which addresses the 
etiology of the veteran's right eye 
photophobia and glare. The claims folder 
should be provided to the examiner for 
complete review. The examiner should 
verify such a review in the examination 
report.

If further examination and testing is 
warranted, the examiner should conduct any 
necessary tests and/or x-rays and assess 
the current nature of any right eye 
disability related to night vision. Once a 
diagnosis is made, the examiner should 
then provide an opinion regarding the 
etiology of the veteran's disability by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's current disability was incurred 
in service? A complete rationale should be 
provided for any opinion expressed.

The veteran should be properly notified in 
writing, in a timely fashion, of the date, 
time, and place of the examination.  A 
copy of any notice letter, including the 
date on which the notice was sent to the 
veteran, should be placed in the claims 
folder.  If the veteran fails to appear 
following proper, timely, notice of the 
examination, this should be clearly stated 
in the claims folder.

3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




